Citation Nr: 1633433	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  09-08 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an eye disability
 
2.  Entitlement to service connection for obstructive sleep apnea (OSA). 

3.  Entitlement to service connection for hypertension, to include as secondary to service connected disabilities.  

(The issue of entitlement to a disability rating in excess of 20 percent for diabetes is addressed in a separate Board decision; the issue of entitlement to a total disability rating based on individual unemployability (TDIU) is addressed in a separate Board decision; the issue of entitlement to payment or reimbursement of private medical expenses is addressed in a separate Board decision.) 


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2015, the Board remanded the claims on appeal for to afford the Veteran a Board hearing.  The Veteran testified at a January 2016 Board hearing before the undersigned Veterans Law Judge in St. Petersburg, Florida.  A transcript of the hearing is of record.

Subsequent to the most recent Supplemental Statement of the Case issued in September 2013, additional documents (to include VA treatment records) were associated with the Veteran's claims file; some of these documents were obtained by VA and some were submitted by the Veteran.  While the Veteran filed his substantive appeal in July 2013 and evidence submitted by the Veteran is therefore subject to initial review by the Board, some of the additional documents added to the record were obtained by VA and therefore waiver of consideration of such documents by the Agency of Original Jurisdiction (AOJ) is not assumed.  See 38 U.S.C.A. § 7105(e)(1) (West 2014).  In any event, as the Veteran's claim are being granted, remanded or withdrawn, there is either no prejudice to the Veteran or the AOJ will have the opportunity to consider such documents in the first instance on remand.    

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  On January 13, 2016 at the Board hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal was requested with respect to the claim for entitlement to service connection for an eye disability.

2.  Sleep apnea is related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  With respect to the claim for entitlement to service connection for an eye disability, the criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  Sleep apnea was incurred in wartime service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Eye Disability 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (6).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2016).  With respect to the claim for entitlement to service connection for an eye disability, the Veteran has withdrawn his appeal related to that issue and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to that issue and it is dismissed.

II.  OSA

Considering the favorable outcome detailed below as to the grant of entitlement to service connection, VA's fulfillment of its duties to notify and assist need not be addressed at this time.

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (West 2014); see also 38 C.F.R. § 3.303 (2015).

Initially, the Board notes that the Veteran's service treatment records (STRs) are silent as to any mention related to a sleep disability.  A June 1970 separation examination report noted no defects, but was not accompanied by a Report of Medical History form completed by the Veteran.  At the January 2016 Board hearing the Veteran stated that "my military record is incomplete."  In this regard, the Board notes that the Veteran's STRs do not appear to contain any STRs from the time period in which the Veteran served in Vietnam (from January 1969 to January 1970, per his DD 214).  

The Veteran has contended that, essentially, he initially had manifestations attributable to OSA in-service and that such manifestations continued until he was diagnosed and treated for OSA in the 2000s.  

A December 2005 VA treatment note stated that the Veteran "has been having t[r]ouble sleeping at night, he has a problem with snoring, the wife notices that he has stopped breathing at night, he sometimes wakes up feeling very tired, occasional morning headaches...can fall asleep easily on the couch."  A sleep study was ordered.  An August 2006 VA treatment note contained the results of an August 2006 sleep study.  A history was noted of "[c]omplaints of loud snoring with gasping/apneas/choking; frequent awakening."  An impression was noted of OSA.    

The Veteran filed a claim for entitlement to service connection for OSA in June 2008.  The Veteran was afforded a VA examination in October 2009 and the examination report noted that the Veteran was diagnosed with OSA in August 2006 and that the Veteran reported the onset as being in service.  Specifically, it was noted that the Veteran reported "in Vietnam, his bunkmates told him he would snore and gasp for breath.  He was not allowed to go on patrol - snored and could give away their location.  Couldn[']t do guard duty- feel asleep."  It was noted that the course since onset was progressively worse.  The Veteran reported similar information at other points during the appeal period.  For example, in his July 2013 VA Form 9 the Veteran stated that "before service in 1968 I did not have any problem with loud snoring or falling asleep in the day time; Starting in Viet Nam in 1969 I was very tired during the day," that "[m]y fellow service members commented on my loud snoring," that "I was not allowed to pull guard duty because I was always tired and would fall asleep even in the day; I could not go on overnight long range missions because I would always snore loudly; I feel asleep during rest stops while moving to new locations" and that "[t]his conduct continued after I got out of the Army."    

At the January 2016 Board hearing, the Veteran stated that "what I know now as sleep apnea is symptoms that started when I was in the military service."  The Veteran also reported going to a medic regarding his loud snoring and that the medic recommended to the Veteran's sergeant that he not perform guard duty.  The Veteran also testified that prior to 2005 he "had no idea what sleep apnea was.  I didn't even know if was a medical condition."  In response to a question from his representative of whether "the symptoms that you had back in 1969 were the same as what you had in 2005, 2006" the Veteran stated "[a]bsolutely."  The Veteran also stated that "I've had three doctors who related [OSA] back to my service days because given the history of when it first started."           
Also of record are two buddy statements submitted in July 2013.  A statement from the Veteran's sister stated that "[b]efore [the Veteran] went into the Army I had a room next to [him] and he did not have any problem sleeping and did not snore," that "[a]fter [the Veteran] returned home in July 1970, my Mother and I could hear [the Veteran] snoring and gasping for breath through my walls," that "[the Veteran] said that his loud snoring started in Viet Nam" and that "[o]ver the years, I would notice that [the Veteran] would fall asleep when we were sitting around talking and many times while in church."  A statement from the Veteran's wife noted that she had been around the Veteran since July 1977 and stated that "[f]rom 1977 to 2006, I notice [the Veteran] going to sleep and start loud snoring and stop breathing for seconds and wake up gasping/cho[]king," that "I notice [the Veteran] would fall asleep while we were talking or watching TV even in the day time.  [The Veteran] would almost fall asleep while driving," that the Veteran told her "before he went into the Army...he did not have a problem falling asleep or snoring," that the Veteran told her "that his loud snoring started in Viet Nam" and that "in 1970 after he got out of the Army he had a problem of snoring loud and falling asleep."  The Veteran's wife also stated that "[o]ver the years, I would notice that [the Veteran] would fall asleep when we were sitting around talking and many times almost sleep while stopped at traffic lights."  The Veteran's wife additionally stated that "I have notice that since [the Veteran] been on the CPAP he stopped loud snoring and stopped falling asleep in the day time."

In addition, also of record are statements from a VA doctor, Dr. S.G.  A July 2013 statement stated that "[p]er [the Veteran's] medical history his symptoms of daytime somnolence, fatigue and apneic episodes began during his military service in 1969" and that "[h]e continues to be treated for Sleep Apnea."  A February 2016 statement noted that "I do not have [the Veteran's] military record to review, but have his VA records available in their entirety."  It was stated that the Veteran "reports symptoms of daytime somnolence, fatigue and apneic episodes dating back to 1969 while serving in the military.  These are classic signs of sleep apnea."  It was also noted that in December 2005 "as a result of similar symptom complex reported in 1969 (snoring, stopped breathing at night, wakes up feeling very tired, occasional morning headaches)," the Veteran was referred to be evaluated for sleep apnea.  It was noted that an August 2006 sleep study showed OSA and treatment with a CPAP "was initiated at that time and continues today."   It was additionally stated that that "[c]ardinal signs of sleep apnea include those symptoms documented to have been experienced by [the Veteran] since at least 1969."    

Upon review, the Board concludes that the Veteran's sleep apnea is related to his active service.  As noted, competent and credible lay evidence from the Veteran and his sister indicated that the Veteran did not have manifestations associated with OSA prior to service.  In addition, competent and credible lay evidence from the Veteran (and other lay evidence) indicated that the Veteran had manifestations associated with OSA beginning in service and following service.  The February 2016 medical statement from Dr. S.G. referenced the Veteran's reported manifestations as "classic" and "cardinal" signs of sleep apnea.  The Board finds this medical statement to be highly probative and notes that no other medical opinion is of record that addresses whether the Veteran's current OSA is related to his active service (the October 2009 VA examination report only included an opinion addressing secondary service connection with respect to diabetes).  In light of the competent and credible reports of manifestations associated with OSA beginning in-service, subsequent post-service diagnosis and Dr. S.G.'s reference to the manifestations reported by the Veteran as beginning in-service (and continuing) as being "classic" and "cardinal" signs of sleep apnea, the Board concludes that entitlement to service connection for sleep apnea is warranted.     

In review, the Board concludes that sleep apnea was incurred in wartime service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  Entitlement to service connection is therefore warranted and to this extent the Veteran's claim is granted.


ORDER

The appeal for entitlement to service connection for an eye disability is dismissed.

Entitlement to service connection for OSA is granted. 

REMAND

The Veteran has contended that his hypertension is secondary to his OSA, which as discussed above, the Board has granted entitlement to service connection for.  For example, in the July 2013 Form 9 the Veteran stated that "[i]t is now known in the medical field that untreated sleep apnea cause hypertension."  At the January 2016 Board hearing, the Veteran's representative stated that "[a]ccording to Mayo Clinic, blood pressure is a heart problem.  Blood pressure or heart problems are at risk for people with sleep apnea.  Sudden drop in blood oxygen levels that occur during sleep apnea increase blood pressure and strain the cardiovascular system" and "[i]f you have [OSA], your risk of high blood pressure/hypertension is greater than if you don't."  

A February 2016 statement from VA Dr. S.G., discussed above, stated that the Veteran "was diagnosed with hypertension as early as 1994, but likely had untreated disease prior to that time."  In this regard, the Board notes that a March 1988 private medical record from Dr. M. D. noted blood pressure of 128/90 and referenced a history of hypertension.  The February 2016 statement from Dr. S.G. further stated that "[c]ardinal signs of sleep apnea include those symptoms documented to have been experienced by [the Veteran] since at least 1969" and that "[l]ong term effects of untreated sleep apnea include hypertension."  The February 2016 statement also noted that the Veteran initiated treatment (with a CPAP machine) for his OSA in August 2006.  

In review, the evidence indicates that OSA may cause hypertension.  While the February 2016 statement from Dr. S.G. stated that this causation is possible, this statement was general in nature and did not relate to the Veteran specifically.  The Board notes that no VA opinion has been obtained addressing this issue.  As such, remand is required for a VA examination and opinion that addresses secondary service connection with respect to OSA.

In addition, the Veteran has also contended that his hypertension is secondary to his service-connected diabetes.  See July 2008 Claim.  The Veteran was afforded a VA examination in October 2009 and a negative opinion was provided regarding secondary service connection.  Specifically, the opinion stated that hypertension was not caused by or a result of diabetes because hypertension had its onset prior to diabetes.  The opinion also stated that hypertension was not worsened by diabetes because there was "no objective data to support aggravation."  Currently of record are over 5 years of extensive VA treatment records dated after the negative October 2009 VA opinion.  These records included an April 2015 VA treatment record in which the provider stated that they were "concerned with [blood pressure]" and a June 2015 VA treatment record that referenced hypertension as having "suboptimal control."  In light of these records, and the extensive additional VA treatment records obtained since the negative October 2009 VA opinion, while on remand the examiner must also provide an updated opinion addressing whether the Veteran's hypertension was aggravated by his diabetes.

Additionally, the Veteran served in Vietnam and therefore in-service herbicide exposure is presumed.  See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016); DD 214.  The Board notes that while hypertension is not recognized as a presumptive condition due to herbicide exposure, the National Academy of Sciences has indicated that there is limited or suggestive evidence of an association between hypertension and herbicide exposure.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20308-01 (Apr. 11, 2014); see also 38 C.F.R. § 3.309 (2016).  No VA opinion has addressed the issue of direct service connection.  As such, while on remand, the examiner must also provide an opinion addressing direct service connection, to include in-service herbicide exposure.    

Finally, the previously referenced February 2016 letter from VA Dr. S.G. referenced seeing the Veteran in February 2016.  The most recent VA treatment records are from June 2015.  As such, while on remand, all outstanding VA treatment records must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records (the most recent records of record are from June 2015).  

2.  Afford the Veteran a VA examination with respect to his hypertension claim.  

The examiner must provide an opinion addressing the following:

a.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's hypertension is due to or caused by the Veteran's service-connected OSA.

b.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's hypertension has been aggravated (i.e., permanently worsened) beyond the natural progress by the Veteran's service-connected OSA.

With respect to the opinions requested in items "a" and "b," while review of the entire claims folder is required, attention is invited to the February 2016 statement from Dr. S.G. that stated that the Veteran "was diagnosed with hypertension as early as 1994, but likely had untreated disease prior to that time," to a 1988 private medical record from Dr. M.D. that noted blood pressure of 128/90 and referenced a history of hypertension and again to the February 2016 statement from Dr. S.G. that stated that "[c]ardinal signs of sleep apnea include those symptoms documented to have been experienced by [the Veteran] since at least 1969" and that "[l]ong term effects of untreated sleep apnea include hypertension."  The February 2016 statement also noted that the Veteran initiated treatment (with a CPAP machine) for his OSA in August 2006.

Attention is also invited to the Veteran's representative's statement at the January 2016 Board hearing that "[a]ccording to Mayo Clinic, blood pressure is a heart problem.  Blood pressure or heart problems are at risk for people with sleep apnea.  Sudden drop in blood oxygen levels that occur during sleep apnea increase blood pressure and strain the cardiovascular system" and "[i]f you have [OSA], your risk of high blood pressure/hypertension is greater than if you don't."  

c.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's hypertension has been aggravated (i.e., permanently worsened) beyond the natural progress by the Veteran's service-connected diabetes.

d.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's hypertension had its onset during active service or is related to any in-service disease, event, or injury, to include presumed in-service herbicide exposure.

With respect to presumed in-service herbicide exposure, the examiner is informed that the mere fact that a presumption has not been established for hypertension is not dispositive of the issue of nexus.  Consideration must still be given to the exposure.  In this regard, the Board notes, and the examiner's attention is invited to, that the National Academy of Sciences has indicated that there is limited or suggestive evidence of an association between hypertension and herbicide exposure.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20308-01 (Apr. 11, 2014).
The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.

3.  After completing the requested actions, readjudicate the claim in light of all pertinent evidence.  If the benefit sought remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


